Title: To James Madison from James Yard, 6 May 1803 (Abstract)
From: Yard, James
To: Madison, James


6 May 1803, Lisbon. “I was lately much surprised at being informed by Some of my friends that Application had been made to our Government to procure me the Appointment of Commissioner under the Treaty lately made with Spain. Altho’ … much flattered by this Testimony of the good opinion of my fellow Merchants yet I regret much that they proceeded without my Concurrence; for Considering myself disqualified for filling that place by the Interest which I have in Claims which may be made under the Treaty I should not have permitted my Name to have been brought forward.” Although it may be unnecessary to mention this circumstance, believes it his duty not to omit it. Thanks JM for the “friendly sentiments” which he has heard JM expressed on his behalf. Notes that he is at Lisbon on his way to Spain, where he has little prospect of success “from Want of the Ingredient which enters very generally into the Negociations of that Country.”“I wonder much that you have not a Minister here. It is a place of real Importance & cannot be too closely attended to as it respects its Commercial Connexion with us.” A great variety of concurring circumstances convince him peace will continue for a while. “The flame will however burst out more violently than ever.”
 

   
   RC (DLC). 3 pp.



   
   In his 11 Dec. 1802 letter to Jefferson recommending Yard as commissioner under the treaty, Justus Erick Bollmann, Danish vice-consul for Pennsylvania, mentioned that a petition in support of Yard’s appointment was being circulated in Philadelphia. Yard, the former U.S. consul at St. Croix, had declared bankruptcy in 1802 because of difficulties with his Spanish business connections (DNA: RG 59, LAR, 1801–9, filed under “Yard”).


